Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on January 10, 2022 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
Applicant’s arguments with respect to 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Allowable Subject Matter
Claims 7, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 13, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US Pub. 20090094260) in view of Scott et al. (US Pat. 7996282).

Referring to claim 1, Cheng discloses A method, comprising: 
receiving, from a camera-enabled device, an image of a product, the image being taken by the camera-enabled device [par. 22; an image of an item is received from an image component of a user device (e.g., a cellular phone equipped with a camera)]; 
comparing, using one or more hardware processors, the received image to a plurality of stored images of a plurality of additional products [par. 31; the received image is compared against a database of images]; 
identifying one or more similar characteristics, using the one or more hardware processors, between the received image and one or more stored images of the plurality of stored images of one or more additional products included in one or more categories of products based at least in part on the comparing [pars. 31-33; the received image is matched to one or more likely items based on points of matching; each item is associated with additional information (e.g., item characteristics and image features)]; and 
in response to the receiving of the image and the identifying of the one or more similar characteristics [pars. 31-33; note the matching items], causing enhancement of a user interface associated with the camera-enabled device [par. 22; note the user device], the causing of the enhancement including: 
generating one or more...identifiers of the one or more categories of products, each...identifier for...a particular category of products via the user interface [pars. 22 and 33; the user can input or manually associate the additional information (e.g., categories) with the received image],
generating one or more input features..., each input feature for receiving data associated with the product depicted in the received image [par. 22; the user inputs the additional information (e.g., location, price, color, size, etc.) for associating with the received image].
Cheng does not appear to explicitly disclose selectable identifiers for selection of the particular category; that the one or more input features are associated with each one or more selectable identifiers of the one or more categories of products; and presenting, in the user interface, the one or more selectable identifiers of the one or more categories of products and the one or more input features associated with each one or more selectable identifiers of the one or more categories of products.
However, Scott discloses selectable identifiers for selection of the particular category [fig. 3; a search (e.g., of “Women’s Shoes”) returns a list of matching products associated with one or more categories; these categories are listed in a selectable format]; that the one or more input features are associated with each one or more selectable identifiers of the one or more categories of products [fig. 3; once a category is selected (e.g,. “Mules & Clogs”), various features associated with the selected category are generated (e.g., available brands, colors, sizes, etc.)]; and presenting, in the user interface, the one or more selectable identifiers of the one or more categories of products and the one or more input features associated with each one or more selectable identifiers of the one or more categories of products [fig. 3, note checkboxes for selectable categories and other user interface elements for the various associated features].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the image matching taught by Cheng so that selectable categories and various associated features are generated and displayed as taught by Scott. The motivation for doing so would have been to more accurately identify a desired product depicted in a received image by also specifying a category or other feature of the product [Cheng, par. 19].

Referring to claim 2, Scott discloses The method of claim 1, further comprising: receiving a selection of a selectable identifier of the one or more selectable identifiers of the one or more categories of products [fig. 3; note selection of the category (e.g., “Mules & Clogs”)]. Cheng discloses storing the image of the product in a category associated with the selectable identifier [par. 33; the additional information is associated and stored with the received image].

Referring to claim 3, Scott discloses The method of claim 1, further comprising: receiving input via the one or more input features associated with each one or more selectable identifiers of the one or more categories of products [fig. 3; note search box on top]. Cheng discloses storing the received input in association with the image of the product in a category associated with the selectable identifier [par. 33; the additional information is associated and stored with the received image].

Referring to claim 5, Cheng discloses The method of claim 1, wherein the identifying one or more similar characteristics between the received image and the one or more stored images of one or more additional products included in the one or more categories of products includes: determining a similarity distance between the received image and the one or more stored images, the similarity distance identifying a number of matching characteristics of the received image and the one or more stored images [par. 31; note the points of matching].

Referring to claim 8, see at least the rejection for claim 1. Cheng further discloses The method of claim 1, further comprising: receiving a request to generate a listing of the product associated with the received image and a category of the one or more categories of products [par. 33; the additional information (e.g., category) is associated with the received image and stored as part of a wish list]; and generating the listing of the product based on the received request [par. 27; items in the wish list and associated additional information can be viewed upon user request].

Referring to claim 9, see at least the rejection for claim 1. Cheng further discloses A system comprising: one or more hardware processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations [fig. 9; computer 912 comprises processing unit(s) 614 and system memory 916].

Referring to claim 10, see the rejection for claim 2.
Referring to claim 11, see the rejection for claim 3.
Referring to claim 13, see the rejection for claim 5.

Referring to claim 16, see at least the rejection for claim 1. Cheng further discloses A non-transitory computer-readable medium storing instructions that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations [fig. 9, processing unit(s) 614, system memory 916].

Referring to claim 17, see the rejection for claim 2.
Referring to claim 18, see the rejection for claim 3.

Claims 4, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng and Scott in view of Peckover (US Pub. 20060195428).

Referring to claim 4, Scott discloses The method of claim 3, wherein the received input is in text format [fig. 3; note search box on top].
Cheng and Scott do not appear to explicitly disclose the method further comprising: updating a data dictionary to include the received input as associated with the category, the data dictionary being used in searches of products.
However, Peckover discloses the method further comprising: updating a data dictionary to include the received input as associated with the category, the data dictionary being used in searches of products [pars. 140 and 141; a search index comprises categories defined by attributes; previously submitted search requests are used to update the search index with new attributes (e.g., keywords)].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the image matching taught by the combination of Cheng and Scott so that the additional information is used to update a category-based search index as taught by Peckover. The motivation for doing so would have been to provide relevant search results [Peckover, par. 110].

Referring to claim 12, see the rejection for claim 4.
Referring to claim 19, see the rejection for claim 4.

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng and Scott in view of Singh (US Pub. 20060006238).

Referring to claim 6, Cheng and Scott do not appear to explicitly disclose The method of claim 1, wherein the received image includes a barcode of the product, and wherein the identifying one or more similar characteristics between the received image and the one or more stored images of the one or more additional products included in the one or more categories of products includes matching the barcode of the product to a particular product of the one or more additional products included in the one or more categories of products.
However, Singh discloses The method of claim 1, wherein the received image includes a barcode of the product, and wherein the identifying one or more similar characteristics between the received image and the one or more stored images of the one or more additional products included in the one or more categories of products includes matching the barcode of the product to a particular product of the one or more additional products included in the one or more categories of products [pars. 17-20; a camera phone captures and receives an image of a barcode, where the barcode is used to access categories of information related to an item represented by the barcode; the categories of information can be used to identify similar items].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the image matching taught by the combination of Cheng and Scott so that the received image may be a barcode associated with item categories as taught by Singh. The motivation for doing so would have been to provide access to a variety of information using a barcode [Singh, par. 7].

Referring to claim 14, see the rejection for claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157